In the Superior Court, before a trial, had at Spring Term, 1822, the defendant Hunt filed an affidavit alleging that he had no means of establishing his defense, under the statute against gambling, but from the testimony of his codefendant; that he had filed a bill in equity for a discovery, and that the defendant Hawkins had not answered it. The       (299) cause stood for trial until Spring Term, 1827, when, before Ruffin, J., after the cause was called, and before the jury was charged, it was moved on the part of the defendant Hunt that the trial should be severed and the jury charged with the case as to one of the defendants only at a time. This motion was supported on the ground that the act authorizing makers and indorsers to be sued jointly was intended for their protection, that the demands were in their nature severable, although a joint remedy was given, and the statute was not passed to deprive the defendants of any advantage which they had before its enactment. The counsel avowed the object of the motion, which was to enable the defendant Hunt to establish his plea by the testimony of the defendant Hawkins. His Honor acquiesced in the reasoning of the defendant's counsel, but thought that the motion was made at too late a period — the appearance term, or some early stage in the cause, being the proper time. The motion was therefore disallowed.
The jury returned a verdict for the plaintiffs against the defendant Hunt, and found for the defendant Hawkins upon the general issue. Whereupon the defendant Hunt appealed.
I am of opinion that the decision of the Superior Court was correct, under the circumstances of the case, and is shown to be so by the reasoning of the judge who tried the cause. To this it may be added that if the motion had been made at an earlier stage of the cause it would have *Page 188 
(300)  enabled the plaintiff to meet the testimony of Hawkins with counter evidence, if it existed — a preparation he could not make when the severance was made immediately before the trial. It is much more likely that justice should be duly administered, when the plaintiff was apprised in time that one defendant was severed in order that he may be a witness, than that the trial should immediately follow the severance. It depends, after all, upon the exercise of a sound discretion in the court, as to the time when the motion should be made; and though the claim to sever may be founded on right, since the law was introduced for the benefit of drawers and indorsers, yet some limitation in point of time must be settled in practice, as to the time of moving it.
PER CURIAM. Judgment affirmed.